United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 05-1362
                                    ___________

Theodore Miller,                     *
                                     *
            Appellant,               *
                                     * Appeal from the United States
      v.                             * District Court for the
                                     * Western District of Missouri.
Bill Hedrick; James K. Wolfson;      *
Bill Lewis; M. Cantrell; Mahmood     *      [UNPUBLISHED]
Choudhury; Zafahon,                  *
                                     *
            Appellees.               *
                                ___________

                              Submitted: July 29, 2005
                                 Filed: August 17, 2005
                                  ___________

Before MELLOY, McMILLIAN, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.

       Federal inmate Theodore Miller appeals from the district court’s order
dismissing his civil rights complaint against various prison officials. We grant Miller
leave to proceed in forma pauperis, and dismiss the appeal for want of jurisdiction.

      The judgment was not a final, appealable order, because it did not address all
named defendants. See 28 U.S.C. § 1291 (creating appellate jurisdiction over final
decisions of district courts); Fed. R. Civ. P. 54(b) (“order or other form of decision,
however designated, which adjudicates fewer than all the claims or the rights and
liabilities of fewer than all the parties shall not terminate the action as to any of the
claims or parties”). Whereas the district court’s order mentioned Bill Hedrick and
Robert McFadden only, the caption of Miller’s amended complaint indicated his
intent to sue additional defendants, and the body of the complaint sufficiently
identified these individuals. They included four defendants whom Miller named in
his original complaint and the district court continued to list as defendants on its
docket. Cf. Rice v. Hamilton Air Force Base Commissary, 720 F.2d 1082, 1085 (9th
Cir. 1983) (“[A] party may be properly in a case if the allegations in the body of the
complaint make it plain that the party is intended as a defendant.”).

       Therefore, we dismiss the appeal for lack of jurisdiction. See Thomas v.
Basham, 931 F.2d 521, 522-24 (8th Cir. 1991) (appellate courts have obligation to
raise jurisdictional issues sua sponte “when there is an indication that jurisdiction is
lacking”; appeal was “clearly premature” where some claims were still pending).
                         ______________________________




                                          -2-